The supreme court of the United States holds that picketing is an exercise of the right of free speech which is guaranteed by the first amendment to the Federal constitution. Both sides agree with that interpretation and accept the first amendment to the Federal constitution as the foundation upon which the right to picket is based.
The right of minorities to attempt to persuade majorities to their point of view is thought to advance the cause of truth. The exercise of the right of free speech is therefore not dependent upon majority support or authoritative approval. Even though collectively exercised, it is based upon an individual constitutional right.
In the instant case, the relators oppose the restraining order upon the constitutional ground that the individual pickets are exercising their individual constitutional right of free speech. This they have a right to do. Majorities opposed to them cannot deprive them of their right. This court is not concerned with whether the thing said is an individual opinion or an accurate expression of an authoritative action by some entity. Any attempt by this court to insure that the representation made by a picket line be authoritative can only be accomplished at the expense of *Page 335 
restricting the individual's constitutional right of free speech.
It has been suggested that a picket line is more than a mere exercise of the right of free speech on the part of those composing it; that it is, in fact, a representation to the public and all those concerned, of an authoritative or majority position taken by those properly concerned in a situation involving the interests of labor, and that its effectiveness is dependent upon it being so considered. It is urged that, in the long run, it would be better to restrain unauthorized representations by undisciplined picket lines for labor's own best interests.
These are not constitutional considerations. They are matters of union policy only, with which this court is not concerned. Only the forces of labor can preserve the effectiveness of the picket line as an authoritative expression of their position by following a course of action appropriate to that end. If they lack that unity of method or purpose which will best serve their ends, they must look to themselves, not to the courts, for guidance. This court can declare the law. It cannot supervise labor policies or map out courses to follow.